Title: From James Madison to Reverend Thomas Martin, 10 August 1769
From: Madison, James
To: Martin, Thomas (Reverend)



Revd. Sir,
Nassau-Hall. August 10th. 69

I am not a little affected at hearing of your misfortune, but cannot but hope the cure may be so far accomplished as to render your journey not inconvenient. Your kind Advice & friendly cautions are a favour that shall be always gratefully remembered, & I must beg leave to assure you that my happiness, which you and your brother so ardently wish for, will be greatly augmented by both your enjoyments of the like blessing.
I have been as particular to my father as I thought necessary for this time, as I send him an account of the Institution &c &c of the College wrote by Mr. Blair the Gentleman formerly elected President of this place, you will likewise find two Pamphlets entitled Britannia’s intercession for John Wilks &c, which if you have not seen, perhaps may divert you.
I am perfectly pleased with my present situation; and the prospect before me of three years confinement, however terrible it may sound, has nothing in it, but what will be greatly alleviated by the advantages I hope to derive from it.
The Grammars, which Mr. Houston procured for you amount at 2/10 each to 17/. Your brothers account with Plumb. to 6/7. and Sawneys expences 4/2 the whole 1 . . 7 . . 9, Inclosed you have 15/. the overplus of which you may let Sawney have to satisfy those who may have been at any trouble on his account.
The near approach of examination occasions a surprising application to study on all sides, and I think it very fortunate that I entered College immediately after my arrival, tho’ I believe there will not be least danger of my getting an Irish hint as they call it, yet it will make my future studies somewhat easier, and I have by that means read over more than half Horace and made myself pretty well acquainted with Prosody, both which will be almost neglected the two succeeding years.
The very large Packet of Letters for Carolina I am afraid will be incommodious to your brother on so long a journey, to whom I desire my compliments may be presented & conclude with my earnest request for a continuance of both your friendships and sinsere wishes for your recovery, and an agreable journey to your whole Company.
I am, Sir, your obligd friend & Hl. Ser
James Madison

P. S. Sawne tells me that your Mother and Brothers are determined to accompany you to Virginia; my friendship and regard for you entitle them to my esteem, and assure them that with the greatest sincerity I wish, after a pleasant journey, they may find Virginia capable of giving them great Happiness.

J. M
